Whitfield, C.
Tbe notice published by the administrator in this case was as follows: “Notice to Creditors. Whereas, I was duly appointed administrator to the estate of Julius Stotes, deceased, by the chancery court of Madison county, Mississippi, on the 21st day of April, 1908, and having qualified as such: Now, therefore, all persons having claims against the estate of said deceased will probate and file the same within a year from date or the same will be barred.”
It is insisted that this notice is absolutely null and void; that the word “register” should be used instead of the word “file;” and that the failure to use that word “register” vitiates the whole notice. This is far too technical a view. The notice is a substantial compliance with the law. It is conceded that the claim of the appellee .was barred, unless this notice was absolutely void, so as to operate as no notice at all.
It follows that the decree of the court below is reversed, and the bill dismissed.
Pee Oubiam:. The above opinion is adopted as the opinion of the court. Reversed.